Denied and Opinion Filed August 9, 2016.




                                             In The
                                Court of Appeals
                         Fifth District of Texas at Dallas
                                      No. 05-16-00889-CV

                                 IN RE JOHN PRICE, Relator

                 Original Proceeding from the 256th Judicial District Court
                                   Dallas County, Texas
                            Trial Court Cause No. DF-15-07681

                             MEMORANDUM OPINION
                          Before Justices Francis, Evans, and Stoddart
                                   Opinion by Justice Evans
       Before the Court is relator’s petition for writ of mandamus in which he seeks

extraordinary relief from the trial court’s partial summary judgment order. The facts and issues

are well known to the parties, so we need not recount them here.

       To be entitled to mandamus relief, a relator must show both that the trial court has clearly

abused its discretion and that relator has no adequate appellate remedy. In re Prudential Ins. Co.,

148 S.W.3d 124, 135–36 (Tex. 2004) (orig. proceeding). Based on the record before us, we

conclude relator has not shown he is entitled to the relief requested. See TEX. R. APP. P. 52.8(a);

Walker v. Packer, 827 S.W.2d 833, 839-40 (Tex. 1992) (orig. proceeding). Accordingly, we

DENY relator’s petition for writ of mandamus.


                                                    /s/ David Evans
160889F.P05                                         DAVID EVANS
                                                    JUSTICE
                                                1